DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 06 November 2020 are acceptable.  However, the drawings received 18 November 2020 are unacceptable.  
The drawings received 18 November 2020 are unacceptable because Applicant has not accounted for Figures 2(a) and 2(b).
The drawings are further objected to because Detail 10 in Figure 7 does not agree with Detail 10 in Figures 5 and 6.  
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
D1, D3, 12, 14, 22, 28, 30, 32, 35, 38, 0701, 0702, 0703, 0704, 0705, 1201, 1202
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the last sentence reads awkwardly.  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9-13, 17, 19-23, 27, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the terms loosely and densely are unclear.  What is considered loose?  Dense?  How are these measured or determined?  While two elements could clearly be compared to one another, with one being looser or denser than the other, just generally referring to something as dense or loose is not clear.
In regards to Claim 11, the terms loosely and densely are unclear.  What is considered loose?  Dense?  How are these measured or determined?  While two elements could clearly be compared to one another, with one being looser or denser than the other, just generally referring to something as dense or loose is not clear.
Further in regards to Claim 11, what is meant by long?  How is this measured or determined?  At what point would something be considered long?
densely is unclear.  What is considered dense?  How is this measured or determined?  While two elements could clearly be compared to one another, with one being denser than the other, just generally referring to something as dense is not clear.
	In regards to Claim 29, the phrase the intermediate area lacks proper antecedent basis.
	In regards to Claim 30, the phrase the intermediate area lacks proper antecedent basis.
	In regards to Claim 31, the phrase the left and right end areas lacks proper antecedent basis.
	In regards to Claim 32, the phrase the intermediate area lacks proper antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Specifically, Claim 23 is duplicative of Claim 13, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9-11, 17, 19, and 20 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara et al (20140007392).
Kajiwara teaches an elastically deformable string (Figure 7), which is a string that has multiple knob parts (Details 0704) placed in a direction of axis and is elastically deformable in the direction of axis, characterized in that:
the string comprises an outer layer (Detail 0703) that defines an outer shape of the string, and a core material (Detail 0705) continuously placed inside, and over an entire length of, the outer layer;
the outer layer comprises the knob parts that are constituted by outer layer yarns woven loosely, and link parts that are constituted by the outer layer yarns woven densely and also having a smaller diameter than the knob parts, wherein the knob parts formed in the outer layer are elastically deformable (Figure 10 shows different densities. Paragraphs 61 and 62 teach that the angle remains the same, so to allow for a greater diameter, the knobs must be of a looser braid than the links between the knobs); and

In regards to Claim 7, Kajiwara teaches the outer layer is a braided string (Figure 10).
In regards to Claim 9, Kajiwara teaches diameters of the knob parts are all same diameters (Figure 7).
In regards to Claim 10, Kajiwara teaches diameters of the knob parts comprise multiple different diameters (if one were to apply tension to one of the knobs, it would have a different diameter).
Kajiwara also teaches an elastically deformable string (Figure 7), which is a string that has knob parts (left and right illustrated Details 0704) and a long elastic part (center illustrated Detail 0704) placed in a direction of axis and is elastically deformable in the direction of axis, characterized in that:
the string comprises an outer layer (Detail 0703) that defines an outer shape of the string, and a core material (Detail 0705) continuously placed inside, and over an entire length of, the outer layer;
the outer layer comprises the knob parts and long elastic part that are constituted by outer layer yarns woven loosely, and link parts that are constituted by the outer layer yarns woven densely and also having a smaller diameter than the knob parts and long elastic part, wherein the knob parts and long elastic part of the outer layer are elastically deformable (Figure 10 shows different densities. Paragraphs 61 and 62 teach that the angle remains the same, so to allow for a greater diameter, so the knobs must be of a looser braid than the links between the knobs); and

In regards to Claim 17, Kajiwara teaches the outer layer is a braided string (Figure 10).
In regards to Claim 19, Kajiwara teaches a dimeter of the knob part is same as a diameter of the long elastic part (the knobs are the left and right Details 0704, which are the same diameter as the center Detail 0704 which is the long elastic part).
In regards to Claim 20, Kajiwara teaches a diameter of the long elastic part is smaller or greater than a diameter of the knob part (if one were to apply tension to the long elastic part, it would have a smaller diameter than the left or right knob part).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 33, 22, 23, and 27 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Kajiwara et al (20140007392).
While Kajiwara essentially teaches the invention as detailed, including a core material that can stretch, it fails to specifically teach the myriad materials that could be used for the core material.  Kajiwara in reference to the outer layer, however, teaches that it is well known to utilize a woven stretchable material formed from a combination of stretchable yarns and non-stretchable yarns in a ratio of 1:5 (Paragraphs 38-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized may be inelastic since it is not necessary to extend or shrink the lace (Paragraph 46).  However, if the core were elastic, it would aid in function of the elastically deformable string.
In regards to Claims 3, 13, and 23, the ratio of 15 to 50 percent would fall within the range of 1:5 taught by Kajiwara.  The only difference is composite yarns versus composite strands, which is well within the abilities of the ordinarily skilled artisan.  The degree of blending simply carries to the substrands rather than the stands themselves.
Claim 21 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Kajiwara et al (20140007392) in view of Kacowski (2869205).
Kajiwara teaches an elastically deformable string, which is a string that is elastically deformable in the direction of axis (Figure 7), which has an intermediate area (Detail 0702) excluding left and right end areas whose cross-section has roughly a same circular shape over an entire length in a direction of axis, characterized in that:
the string comprises an outer layer (Detail 0701) that defines an outer shape of the string, and a core material (Detail 0704) continuously placed inside, and over an entire length of, the outer layer;
the intermediate area as well as the left and right end areas are woven (Figure 10); and

While Kajiwara essentially teaches the invention as detailed, it fails to specifically teach that the intermediate area has multiple areas formed in it which are woven differently from outer yarns to exert different elastic forces, all of which Kacowski teaches is well known (Figure 2, sections 20 and 22 in the middle of the strand).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the intermediate area as claimed, so as to allow for varied elongation as desired.  The ordinarily skilled artisan would appreciate the ability to vary the elongation based on targeted areas desired to stretch more than others, and would have known to weave the areas as taught.  It should be noted, Kajiwara already understands to vary the density of weave in areas to vary the elongation, so the ordinarily skilled artisan would have an expectation of success from performing the same in the intermediate area.  Kacowski also teaches the left and right end areas are densely woven (end details 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Gonzalez (6513210) Figure 4, Gonzalez (20130255045) Figures 2 and 4, Lorrison et al (20120232655) Figures 2A-2D, Wu (20170065026) Abstract, Skyba (4694541) Figure 2, and Liu (20180220742) Abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732